                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF GEORGIA
                                   GAINESVILLE DIVISION

             UNITED STATES OF AMERICA,                :
                                                      :
                   v.                                 : CRIMINAL ACTION NO.
                                                      : 2:16-CR-2-13-RWS-JCF
             WALTER XAVIER FLOWERS,                   :
                                                      :
                   Defendant.                         :

                                                ORDER

                   This matter is before the Court on the Report and Recommendation of

             Magistrate Judge J. Clay Fuller [Doc. No. 429]. No objections have been filed

             thereto. Having carefully reviewed the record and the Report and Recommendation,

             the Report and Recommendation [Doc. No. 429] is hereby approved and adopted as

             the opinion and order of this Court. As such, Defendant’s Motion to Vacate is

             DENIED, and a Certificate of Appealability is DENIED. Defendant’s Motion to

             Appoint Counsel [Doc. No. 408] is DENIED as moot. The Clerk is DIRECTED to

             close Civil Action No. 2:18-CV-173.

                   SO ORDERED this 25th day of March, 2019.



                                                   ________________________________
                                                   RICHARD W. STORY
                                                   United States District Judge



AO 72A
(Rev.8/82)
